Title: To George Washington from John Armstrong, 31 August 1780
From: Armstrong, John
To: Washington, George


                        
                            Dear General
                            Philada 31st August 1780
                        
                        Since my return to Congress in the latter end of May, few weeks have passed in which I did not intend the
                            pleasure of writing you—Yet can the fault of Omission I now acknowledge be imputed to any other cause than the progressive
                            langure and infirmity produced by an attention to business often perplexing in itSelf, and a tedious debate with the
                            dissolving heat of this City.
                        At present I know of nothing new, but an account Yesterday brought by a Vessel from the West Indias, that
                            some British Ships of force have lately gone into the Road or Port of St Martins & there captured & carried
                            off Several American Vessels—by Steps of this Sort the Dutch may at length be led to more than mere neutrallity.
                        Little did I expect a few minutes ago that the next paragraph Shou’d convey you the
                            melancholy intelligence which it contains, nothing less than an entire defeat & total loss & dispersion of
                            the Southern Army—being confined to my Room I have not seen Genl Gates’s letter, a Copy of wch no doubt the President will
                            Send you—Mr Burks letter puts the misfortune wholely on the want of a Magazine of provisions, by saying in effect tht Genl
                            Gates must either risque that battle or disband his troops, to which he adds there were favourable prognosticks by a
                            Series of Success in the Scirmishing way—Genl Cornwallis was at the head of three thousand or more with a great
                            Superiority of Horse—The advance guards began in the Night both Armies on the March & both it’s said wishing to
                            gain the Same ground—at day break the line was formed—the Virginia Militia Supported by Armongs Corps on the Left, N.
                            Carolina Militia in the Center—part of the Maryld troops on the Right & the residue as Reserve near the Center—The
                            left wing militia & Center Suddenly fled & cou’d not be rallied & left the few Continentals
                            Surrounded by Horse & foot—Genl Smalwood is Said to be killed Baron DeCalb wounded & a prisoner—Genl Gates
                            said to be pursued fifteen miles—Coll Armong pursued twenty five miles & killed thro’ the failure of his
                            Horses—Dismal as the best Story may be yet a little time will furnish an accurate & perhaps better account, as
                            when the express  off there was not a Shadow of an Army any where, nor any Magazines to repair to. I
                            intended adding a few thoughts on the Objects of the Campaign and on the recall of the Committee from
                            Camp but find my fever increasing & must desist—with respect to last, take not the recall as
                            matter of discouragement, but ask as your own consideration may dictate as necessary either of Congress
                            or of a particular State, and if it can be had I think you will receive. I have with prefect respect the honor to be Your
                            Excellencys Affectionate humbl. Servt
                        
                            John Armstrong
                        
                    